


STOCK NOTIFICATION AND AWARD AGREEMENT
Variable Data:        Grantee:
Award Amount:
Grant Date:
Grant ID:
Award Type:
Grantee Level
Expiration Date:
Vesting Schedule:
Days Left to Accept:
GRANT OF RESTRICTED STOCK
WHERAS, Acuity Brands, Inc. (the "Company") maintains the Acuity Brands, Inc.
2012 Omnibus Stock Incentive Compensation Plan (the "Plan"), under which the
Compensation Committee of the Company’s Board of Directors has authority to make
awards of restricted shares of the Company’s common stock to select employees
and members of the Board of Directors of the Company and its Subsidiaries; and
WHEREAS, the Committee has determined that it is in the best interest of the
Company and its stockholders to grant the restricted stock award provided herein
(the "Restricted Stock Award") to the Grantee identified above, such grant to be
subject to the terms set forth herein.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
1. Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated by reference. Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan. The Committee shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decision shall be binding and conclusive upon
the Grantee and the Grantee’s legal representative in respect of any questions
arising under the Plan or this Agreement.
2. Grant of Restricted Stock Award. The Committee hereby grants to the Grantee
an award of Shares of Restricted Stock (hereinafter called the “Restricted
Stock”) equal to the Award Amount set forth above, on the terms and conditions
set forth in this Agreement and as otherwise provided in the Plan. The date of
this award of Restricted Stock is set forth above as Grant Date.
3. Terms and Conditions.
(a)
Restrictions

i.This award of Restricted Stock is conditioned upon Grantee’s acceptance of the
terms of this Agreement and Exhibits A and B, as evidenced by Grantee’s
execution of this Agreement or by Grantee’s




--------------------------------------------------------------------------------




electronic acceptance of the Agreement in a manner and during the time period
allowed by the Company. If the terms of this Agreement are not timely accepted
by execution or by such electronic means, the award of Restricted Stock may be
cancelled by the Committee.
ii.Except for death, Disability or Change in Control, as set forth below, if the
Grantee remains employed by the Company, the Restricted Stock shall vest
pursuant to the schedule set forth above. For purposes of this Agreement,
employment with a Subsidiary of the Company or service as a member of the Board
of Directors of the Company shall be considered employment with the Company.
In the event, prior to the Vesting Date, (i) Grantee dies while actively
employed by the Company, or (ii) Grantee has his or her employment terminated by
reason of Disability, any Restricted Stock shall become fully vested and
nonforfeitable as of the date of Grantee’s death or Disability. The Company
shall transfer the Shares of Restricted Stock, free and clear of any
restrictions imposed by this Agreement (except for restrictions set forth in
Section (b)(iv)) to Grantee (or, in the event of death, his or her surviving
spouse or, if none, to his or her estate) as soon as practical after his or her
date of death or termination for Disability.
Except for death or Disability as provided above, or except as otherwise
provided in a severance agreement with Grantee, if Grantee terminates his or her
employment or if the Company terminates Grantee prior to the Vesting Date, the
Restricted Stock shall cease to vest further, the unvested Shares of Restricted
Stock shall be immediately forfeited, and Grantee shall only be entitled to the
Restricted Stock that has vested as of his or her date of termination. “Date of
Termination” means the last day of active employment of the Grantee with the
Company or Subsidiary. For greater certainty, the Date of Termination of the
Grantee shall be deemed to be the date on which the notice of termination of
employment provided is stated to be effective (in the case of alleged
constructive dismissal the date on which the alleged constructive dismissal is
alleged to have occurred), and not during or as of the end of any period
following such date during which the Grantee is in receipt of, or eligible to
receive, statutory, contractual or common law notice of termination or any
compensation in lieu of such notice or severance pay.
iii.Except as otherwise provided in this Agreement, including Exhibits A and B
attached hereto and subject to the Company's Incentive-Based Compensation
Recoupment Policy (described below), on each Vesting Date, Grantee shall own the
Vested Shares of Restricted Stock free and clear of all restrictions imposed by
this Agreement (except those restrictions imposed in Section (b)(iv) below). The
Company shall transfer the Vested Shares of Restricted Stock to an unrestricted
account in the name of the Grantee as soon as practical after each Vesting Date.
iv.In exchange for receipt of consideration in the form of the Restricted Stock
award pursuant to this Agreement, continued employment, and other good and
valuable consideration, Grantee agrees that Grantee shall comply with the
confidentiality, inventions, non-solicitation and non-competition provisions
attached hereto as Exhibit A.
v.Notwithstanding the other provisions of this Agreement, in the event of a
Change in Control prior to the Vesting Date, all Shares of Restricted Stock
shall become fully vested and nonforfeitable as of the date of the Change in
Control. The Company shall transfer the Shares of Restricted Stock that become
vested pursuant to this provision to an unrestricted account in the name of
Grantee as soon as practical after the date of the Change in Control.
vi.All awards of Restricted Stock designated as "performance-based compensation"
within the meaning of Section 162(m) of the Internal Revenue Code of 1986, as
amended (the "Code"), whether unvested or vested, shall be subject to the
Company's Incentive-Based Compensation Recoupment Policy (the "Recoupment
Policy"), such that any award that was made to a Grantee, who is deemed a
"Covered Employee" under the Recoupment Policy, within the three (3) year period
preceding the date on which the Company announces that it will prepare an
accounting restatement under the Recoupment Policy shall be subject to
deduction, clawback or forfeiture, as applicable.




--------------------------------------------------------------------------------




vii.The Restricted Stock may not be sold, assigned, transferred, pledged, or
otherwise encumbered prior to the date Grantee becomes vested in the Restricted
Stock.
(b)Stock; Dividends; Voting
i.The Restricted Stock shall be registered in the name of Grantee as of the
respective Grant Date for such Shares of Restricted Stock. The Company may issue
stock certificates or evidence Grantee’s interest by using a restricted book
entry account with the Company’s transfer agent. Physical possession or custody
of any stock certificates that are issued shall be retained by the Company until
such time as the Shares are vested. The Company reserves the right to place a
legend on such stock certificate(s) restricting the transferability of such
certificates and referring to the terms and conditions (including forfeiture) of
this Agreement and the Plan.
ii.During the Period of Restriction, Participants holding Shares of Restricted
Stock shall be entitled to vote such Restricted Stock and shall be credited with
any cash dividends paid with respect to such Shares while they are so held, and
such dividends shall be paid to the Participants if and when their rights vest
at the end of the Period of Restriction.
iii.In the event of a Change in Capitalization, the number and class of Shares
or other securities that Grantee shall be entitled to, and shall hold, pursuant
to this Agreement shall be appropriately adjusted or changed to reflect the
Change in Capitalization, provided that any such additional Shares or additional
or different shares or securities shall remain subject to the restrictions in
this Agreement.
iv.Grantee represents and warrants that he or she is acquiring the Restricted
Stock for investment purposes only, and not with a view to distribution thereof.
Grantee is aware that the Restricted Stock may not be registered under the
federal or any state securities laws and that in that event, in addition to the
other restrictions on the Shares, they will not be able to be transferred unless
an exemption from registration is available or the Shares are registered. By
making this award of Restricted Stock, the Company is not undertaking any
obligation to register the Restricted Stock under any federal or state
securities laws.
(c)No Right to Continued Employment or Additional Grants. Nothing in this
Agreement or the Plan shall be interpreted or construed to confer upon Grantee
any right with respect to continuance of employment by the Company or a
Subsidiary, nor shall this Agreement or the Plan interfere in any way with the
right of the Company or a Subsidiary to terminate Grantee’s employment at any
time. The Plan may be terminated at any time, and even if the Plan is not
terminated, Grantee shall not be entitled to any additional awards under the
Plan.
(d)Taxes and Withholding. Grantee shall be responsible for all federal, state,
and local income taxes payable with respect to this award of Restricted Stock
and dividends paid on unvested Restricted Stock. Grantee shall have the right to
make such elections under the Code as are available in connection with this
award of Restricted Stock. The Company and Grantee agree to report the value of
the Restricted Stock in a consistent manner for federal income tax purposes. The
Company shall have the right to retain and withhold from any payment of
Restricted Stock or cash the amount of taxes required by any government to be
withheld or otherwise deducted and paid with respect to such payment. At its
discretion, the Company may require Grantee to reimburse the Company for any
such taxes required to be withheld and may withhold any distribution in whole or
in part until the Company is so reimbursed. In lieu thereof, the Company shall
have the right to withhold from any other cash amounts due to Grantee an amount
equal to such taxes required to be withheld or withhold and cancel (in whole or
in part) a number of shares of Restricted Stock having a market value not less
than the amount of such taxes.
(e)Grantee Bound by the Plan. Grantee hereby acknowledges receipt of a copy of
the Plan and the prospectus for the Plan, and agrees to be bound by all the
terms and provisions thereof.
(f)Modification of Agreement. This Agreement may be modified, amended,
suspended, or terminated, and any terms or conditions may be waived, but only by
mutual agreement of the parties in writing.




--------------------------------------------------------------------------------




(g)Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.
(h)Governing Law. The validity, interpretation, construction, and performance of
this Agreement and Exhibit A shall be governed by the laws of the state of
Georgia without giving effect to the conflicts of laws principles thereof.
(i)Successors in Interest. This Agreement shall inure to the benefit of, and be
binding upon, the Company and its successors and assigns, whether by merger,
consolidation, reorganization, sale of assets, or otherwise. This Agreement
shall inure to the benefit of Grantee’s legal representatives. All obligations
imposed upon Grantee and all rights granted to the Company under this Agreement
shall be final, binding, and conclusive upon Grantee’s heirs, executors,
administrators, and successors.
(j)Resolution of Disputes. Any dispute or disagreement which may arise under, or
as a result of, or in any way relate to the interpretation, construction, or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding, and conclusive on Grantee
and the Company for all purposes.
(k)Pronouns; Including. Wherever appropriate in this Agreement, personal
pronouns shall be deemed to include the other genders and the singular to
include the plural. Wherever used in this Agreement, the term "including" means
"including, without limitation."
(l)Integration. This Agreement, along with any Exhibit hereto, encompasses the
entire agreement of the parties related to the subject matter of this Agreement,
and supersedes all previous understandings and agreements between them, whether
oral or written, except as otherwise described specifically in Exhibit A. The
parties hereby acknowledge and represent, that they have not relied on any
representation, assertion, guarantee, warranty, collateral contract or other
assurance, except those set out in this Agreement, made by or on behalf of any
other party or any other person or entity whatsoever, prior to the execution of
this Agreement.


EXHIBIT A
CONFIDENTIALITY, INVENTIONS, NON-SOLICITATION
AND NON-COMPETITION PROVISIONS


1. Definitions.


a.    “Confidential Information” “Confidential Information” means the following:
(i)    data and information relating to the Company’s Business; disclosed to
Grantee or of which Grantee became aware of as a consequence of Grantee's
relationship with the Company; having value to the Company; not generally known
to the competitors of the Company; and which includes trade secrets, methods of
operation, names of customers, price lists, financial information and
projections, route books, personnel data, and similar information. For purposes
of this Agreement, subject to the foregoing, and according to terminology
commonly used by the Company, the Company’s Confidential Information shall
include, but not be limited to, information pertaining to: (1) Business
Opportunities (as defined below); (2) data and compilations of data relating to
the Company’s Business (as defined in Exhibit A); (3) compilations of
information about, and communications and agreements with, customers and
potential customers of the Company; (4) computer software, hardware, network and
internet technology utilized, modified or enhanced by the Company or by Grantee
in furtherance of Grantee’s duties with the Company; (5) compilations of data
concerning Company products, services, customers, and end users including but
not limited to compilations concerning projected sales, new project timelines,
inventory reports, sales, and cost and expense reports;




--------------------------------------------------------------------------------




(6) compilations of information about the Company’s employees and independent
contracting consultants; (7) the Company’s financial information, including,
without limitation, amounts charged to customers and amounts charged to the
Company by its vendors, suppliers, and service providers; (8) proposals
submitted to the Company’s customers, potential customers, wholesalers,
distributors, vendors, suppliers and service providers; (9) the Company’s
marketing strategies and compilations of marketing data; (10) compilations of
data or information concerning, and communications and agreements with, vendors,
suppliers and licensors to the Company and other sources of technology,
products, services or components used in the Company’s Business; (11) any
information concerning services requested and services performed on behalf of
customers of the Company, including planned products or services; and (12) the
Company’s research and development records and data. Confidential Information
also includes any summary, extract or analysis of such information together with
information that has been received or disclosed to the Company by any third
party as to which the Company has an obligation to treat as confidential.


(ii)    Confidential Information shall not include:


(A)    Information generally available to the public other than as a result of
improper disclosure by Grantee;


(B)    Information that becomes available to Grantee from a source other than
the Company (provided Grantee has no knowledge that such information was
obtained from a source in breach of a duty to the Company);


(C)    Information disclosed pursuant to law, regulations or pursuant to a
subpoena, court order or legal process; and/or


(D)    Information obtained in filings with the Securities and Exchange
Commission.


b.    “Trade Secrets” has the meaning set forth under Georgia Law, O.C.G.A. §§
10-1-760, et seq.


c.    “Customers” means those entities and/or individuals which, within the
two-year period preceding the Date of Termination: (i) Grantee had material
contact on behalf of the Company; (ii) about whom Grantee acquired, directly or
indirectly, Confidential Information or Trade Secrets as a result of his/her
employment with the Company; and/or (iii) Grantee exercised oversight or
responsibility of subordinates who engaged in Material Contact on behalf of the
Company.


d.    “Company’s Business” means the design, manufacture and/or sale of one or
more of the following and any related products and/or services: lighting
fixtures and systems, lighting control components and systems (including but not
limited to dimmers, switches, relays, programmable lighting controllers,
sensors, timers, and range extenders for lighting and energy management and
other purposes), building management and/or control systems, emergency lighting
fixtures and systems (including but not limited to exit signs, emergency light
units, inverters, back-up power battery packs, and combinations thereof),
battery powered and/or photovoltaic lighting fixtures, electric lighting track
units, hardware for mounting and hanging electrical lighting fixtures, aluminum,
steel and fiberglass fixture poles for electric lighting, light fixture lenses,
sound and electromagnetic wave receivers and transmitters, flexible and modular
wiring systems and components (namely, flexible branch circuits, attachment
plugs, receptacles, connectors and fittings), light emitting diode (LED) lamps,
daylighting systems including but not limited to prismatic skylighting and
related controls, organic LED products and technology, medical and patient care
lighting




--------------------------------------------------------------------------------




devices and systems, and any wired or wireless communications and monitoring
hardware or software related to any of the above. This shall not include any
product or service of the Company if the Company is no longer in the business of
providing such product or service to its customers at the relevant time of
enforcement.


e.    “Employee Services” shall mean the duties and services of the type
conducted, authorized, offered, or provided by the Grantee in his/her capacity
as an employee on behalf of the Company within twelve (12) months prior to the
Date of Termination.


f.    “Territory” means the United States. Grantee acknowledges that the Company
is licensed to do business and in fact does business in all fifty states in the
United States. Grantee further acknowledges that the services she/he has
performed on behalf of the Company are at a senior level and are not limited in
their territorial scope to any particular city, state, or region, but instead
affect the Company's activity within the entire United States. Specifically,
Grantee provides Employee Services on the Company's behalf throughout the United
States, meets with Company agents and distributors, develops products and/or
contacts throughout the country, and otherwise engages in his/her work on behalf
of the Company on a national level. Accordingly, Grantee agrees that these
restrictions are reasonable and necessary to protect the Confidential
Information, trade secrets, business relationships, and goodwill of the Company.
 


g.    “Material Contact” shall have the meaning set forth in O.C.G.A. §
13-8-51(10), which includes contact between an employee and each customer or
potential customer: with whom or which Grantee dealt on behalf of the Company;
whose dealings with the Company were coordinated or supervised by Grantee; about
whom Grantee obtained confidential information in the ordinary course of
business as a result of such employee's association with the Company; or who
receives products or services authorized by the Company, the sale or provision
of which results or resulted in compensation, commissions, or earnings for
Grantee within two years prior to the date of the Date of Termination.


h.    “Termination for Cause” or “Terminated for Cause” shall mean the
involuntary termination of Grantee by the Company and/or its Subsidiaries
(collectively referred to hereinafter, where applicable, as the “Protected
Parties”) for the following reasons:
i.If termination shall have been the result of an act or acts by Grantee which
constitute a felony or any crime involving dishonesty, theft, fraud or moral
turpitude;
ii.If termination shall have been the result of an act or acts by Grantee which
are determined, in the good faith judgment of the Protected Parties, to be in
violation of written policies of the Protected Parties;
iii.If termination shall have been the result of an act or acts of dishonesty by
Grantee resulting or intended to result directly or indirectly in gain or
personal enrichment to Grantee at the expense of the Protected Parties;
iv.Upon the willful and continued failure by Grantee to substantially perform
the duties assigned to Grantee (other than any such failure resulting from
incapacity due to mental or physical illness constituting a Disability), after a
demand in writing for substantial performance of such duties is delivered by the
Protected Parties, which demand specifically identifies the manner in which the
Protected Parties believe that Grantee has not substantially performed his or
her duties; or
v.If termination shall have been the result of the unauthorized disclosure by
Grantee of the Protected Parties’ Confidential Information or violation of any
other provision of this Agreement.


i.    “Inventions” and “Works For Hire.” The term “Invention” means
contributions, discoveries, improvements and ideas and works of authorship,
whether or not patentable or copyrightable, and: (i) which relate directly to
the business of the Company, or (ii) which result from any work performed




--------------------------------------------------------------------------------




by Grantee or by Grantee’s fellow employees for the Company, or (iii) for which
equipment, supplies, facilities, Confidential Information or Trade Secrets of
the Protected Parties are used, or (iv) which is developed on the Company’s
time. The term “Works For Hire” (“Works”) means all documents, programs,
software, creative works and other expressions and information in any tangible
medium created, in whole or in part, by Grantee during the period of and
relating to his/her employment with the Protected Parties, whether copyrightable
or otherwise protectable, other than Inventions.


2. Confidentiality, Inventions, Non-Solicitation and Non-Competition.


a.    Purpose and Reasonableness of Provisions. Grantee acknowledges that,
during the term of his/her employment with the Company and after the Date of
Termination, the Protected Parties have furnished and may continue to furnish to
Grantee Trade Secrets and Confidential Information, which, if used by Grantee on
behalf of, or disclosed to, a competitor of the Protected Parties or other
person, could cause substantial detriment to the Protected Parties. Moreover,
the parties recognize that Grantee, during the term of his/her employment with
the Company, has developed important relationships with customers, agents and
others having valuable business relationships with the Company, and that these
relationships may continue to develop after the Date of Termination. In view of
the foregoing, Grantee acknowledges and agrees that the restrictive covenants
contained in this Section 2 are reasonably necessary to protect the Protected
Parties’ legitimate business interests, Confidential Information, and good will.


b.    Trade Secrets and Confidential Information. Grantee agrees that he/she
shall protect the Protected Parties’ Trade Secrets (as defined in Section 1(b)
above) and Confidential Information (as defined in Section 1(a) above) and shall
not disclose to any person or entity, or otherwise use or disseminate, except in
connection with the performance of his/her duties for the Company, any Trade
Secrets or Confidential Information; provided, however, that Grantee may make
disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event Grantee will
promptly notify the Protected Parties of such order or subpoena to provide the
Protected Parties an opportunity to protect their interests. Grantee’s
obligations under this Section 2(b) have applied throughout his/her active
employment, shall continue after the Date of Termination, and shall survive any
expiration or termination of this Agreement, so long as the information or
material remains Confidential Information or a Trade Secret, as applicable.
Grantee further confirms that during his/her employment with the Company, he/she
has not and will not offer, disclose or use on Grantee’s own behalf or on behalf
of the Company, any information Grantee received prior to employment by the
Company which was supplied to Grantee confidentially or which Grantee should
reasonably know to be confidential.
c.    Return of Property. On or before Date of Termination, Grantee agrees to
deliver promptly to the Company all files, customer lists, management reports,
memoranda, research, Company forms, financial data and reports and other
documents (including all such data and documents in electronic form) of the
Protected Parties, supplied to or created by him/her in connection with his/her
employment hereunder (including all copies of the foregoing) in his/her
possession or control, and all of the Company’s equipment and other materials in
his/her possession or control. Grantee’s obligations under this Section 2(c)
shall survive any expiration or termination of this Agreement.


d.    Inventions. Grantee does hereby assign to the Company the entire right,
title and interest in any Invention which is or was made or conceived, either
solely or jointly with others, during his/her employment with the Company,
including after the Date of Termination. Grantee attests that he/she has
disclosed (or promptly will disclose, if after the Date of Termination) to the
Company all such Inventions. Grantee will, if requested, promptly execute and
deliver to the Company a specific assignment of title for




--------------------------------------------------------------------------------




any such Invention and will at the expense of the Company, take all reasonably
required action by the Company to patent, copyright or otherwise protect the
Invention.


e.    Non-Competition. In the event that Grantee,
(i)
voluntarily resigns from the Company,

(ii)
is Terminated for Cause (as defined above), or

(iii)
declines to sign a Confidential Severance Agreement and Release offered by the
Company in the event of a termination for any reason other than a Termination
for Cause (including, for example, as a result of a position elimination),

Grantee acknowledges and agrees that during his/her employment, and for twelve
(12) months after the Date of Termination, he/she has not and will not, directly
or indirectly, engage in, provide, or perform any Employee Services on behalf of
any person or entity (or, if organized into divisions or units, any distinct
division or operating unit) in the Territory that derives revenue from providing
goods or services substantially similar to those which comprise the Company’s
Business. Notwithstanding the foregoing, if the Company terminates Grantee’s
employment for any reason other than a Termination for Cause (including, for
example, as a result of a position elimination), and Grantee elects to sign a
Confidential Severance Agreement and Release offered by the Company, the period
covered by this non-competition covenant will be reduced to either, (i) the time
within which severance payments are scheduled to be paid to Grantee under such
agreement, or (ii) if severance is paid to Grantee in a lump sum, the number of
weeks of Grantee’s then-current regular salary that are used to calculate such
lump sum payment; provided, however, that the restrictive period calculated
hereunder may not, in any event, exceed twelve (12) months following the Date of
Termination.
f.    Non-Solicitation of Customers. Grantee acknowledges and agrees that during
his/her employment, and for twenty-four (24) months after the Date of
Termination, Grantee has not and will not directly or indirectly solicit
Customers (as defined in Paragraph 1(c) above) with whom he/she had Material
Contact (as defined in 1(g) above) for the purpose of providing goods and/or
services competitive with the Company’s Business.
g.    Non-Solicitation of Employees and Agents. Grantee acknowledges and agrees
that during his/her employment, and for a period of twenty-four (24) months
after the Date of Termination, Grantee has not and will not, directly or
indirectly, whether on behalf of the Grantee or others, solicit, lure or attempt
to hire away any of the Company's employees or agents.
h.    Injunctive Relief. Grantee acknowledges that if he/she breaches or
threatens to breach any of the provisions of this Section 2, his/her actions may
cause irreparable harm and damage to the Protected Parties which could not be
compensated in damages. Accordingly, if Grantee breaches or threatens to breach
any of the provisions of this Section 2, the Company (or, if applicable, the
Protected Parties) shall be entitled to seek injunctive relief, in addition to
any other rights or remedies the Company (or, if applicable, the Protected
Parties) may have. The existence of any claim or cause of action by Grantee
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company (or, if applicable,
the Protected Parties) of Grantee’s agreements under this Section 2.
3. Contract Non-Assignable by Grantee. The parties acknowledge that this
Agreement has been entered into due to, among other things, the special skills
and knowledge of Grantee, and agree that this Agreement may not be assigned or
transferred by Grantee.






--------------------------------------------------------------------------------




4. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:


If to the Protected Parties:    Acuity Brands, Inc.
Attention: Corporate Secretary
1170 Peachtree Street, NE
Suite 2300
Atlanta, Georgia 30309-7676


If to Grantee:    To his or her last known address on file with the Company.


Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.


5. Provisions Severable. If any provision or covenant, or any part thereof,
contained in this Exhibit A is held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, in this Exhibit A,
all of which shall remain in full force and effect. Each and every provision,
paragraph and subparagraph of Section 2 above is severable from the other
provisions, paragraphs and subparagraphs and constitutes a separate and distinct
covenant.


The restrictive covenants set forth in Section 2 of this Exhibit A represent the
entire agreement of the parties with respect to the subject matter thereof and
supersede any prior agreement with respect thereto; provided, however, that the
restrictive covenants described in this Exhibit A shall not supersede those set
forth in either (a) any Executive Severance Agreement applicable to Grantee, if
any, or (b) any Confidentiality, Inventions and Non-Solicitation Agreement to
which Grantee is a party, if any. To the extent that any Executive Severance
Agreement and/or Confidentiality, Inventions and Non-Solicitation Agreement
applicable to Grantee include restrictive covenant provisions that conflict with
the provisions contained in this Exhibit A, the provisions that are more
restrictive on Grantee will control.


6. Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.






--------------------------------------------------------------------------------




7. Amendments and Modifications. This Agreement and any Exhibit hereto may be
amended or modified only by a writing signed by both parties hereto, which makes
specific reference to this Agreement. However, this Section does not affect a
court of competent jurisdiction or arbitrator's ability to modify this Agreement
pursuant to O.C.G.A. §§ 13-8-51(11); 53(d); 54 in the event that either party
initiates legal proceedings that relate in any way to this Agreement, including
any action brought by either party seeking to enforce any provision set forth
herein.
8. Governing Law. The validity and effect of this Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Georgia.
9. Legal Fees. Each party shall pay its own legal fees and other expenses
associated with any dispute under this Agreement or any Exhibit hereto.
10. Tender Back Provision. If, in the context of a lawsuit involving Grantee or
any other person or entity arguing on Grantee’s behalf, any court determines
that any provisions of Section 2 are void, invalid, illegal, or otherwise
unenforceable, Grantee shall be required to immediately return to the Company
70% of all monies paid out under Paragraph 2 of the Restricted Stock Award
Agreement, or to return 70% of any unsold shares the Grantee still owns of such
Restricted Stock awarded under Paragraph 2 of the Restricted Stock Award
Agreement. For purposes of this section, the amount to be paid back shall be
determined by ascertaining the value and amount the share(s) sold for at the
time that the Grantee actually sold such share(s).
11. Tolling Period. If Grantee is found by a court to have violated any
restriction in Section 2 of this Agreement, he/she agrees that the time period
for such restriction shall be extended by one day for each day that he/she is
found to have violated the restriction, up to a maximum of 18 months.




EXHIBIT B
SHARE OWNERSHIP AND RETENTION REQUIREMENT
It is the Company's belief and expectation that executives should own a
reasonable amount of Company stock to further align their interests with those
of our shareholders. Accordingly, you are expected to adhere to share ownership
and share retention requirements in connection with awards under the Plan.
The share ownership requirement is stated as shares having a value at least
equal to a multiple of your base salary. The share retention requirement is
stated as a percentage of shares acquired under the Plan, net of the cost of
exercising shares and/or the taxes associated with the shares. You have until
four years from first becoming subject to the requirements to satisfy your share
ownership requirement. However, if you do not currently satisfy the share
ownership requirement, you are subject to the share retention requirement.
Your share retention requirements are set forth below, based upon your Grantee
Level, set forth above.




--------------------------------------------------------------------------------




Grantee Level
Ownership Multiple of
Annual Base Salary
Retention Requirement
Percentage
0
4
50%
1
3
40%
2
2
35%
3
1
30%
4 or 5
0.5
20%
6 or 7
0
0



Your ownership multiple is multiplied by your annual base salary and your share
retention requirement is the percent of net shares acquired through the Plan
(exercise of stock options or receipt of restricted shares). Your Restricted
Stock Awards count toward satisfying your share ownership requirement beginning
at the date of grant.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
    
Footer:        PLEASE RETAIN THIS AGREEMENT FOR YOUR RECORDS.
As your primary source for information on the award, refer to the following:
Link:        
Doc#:




